DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group I in the reply filed on August 9, 2021, drawn to the compounds of claim 22, i.e. thia-1-azabicyclo[3.2.0]heptanes, and compositions thereof, embraced by claims 22-26.
Applicant also elected, without traverse, the following species:

    PNG
    media_image1.png
    163
    568
    media_image1.png
    Greyscale
. The elected species was removed from the claims by amendment, and therefore the Examiner has decided to move forth with examination of the following species:

    PNG
    media_image2.png
    152
    551
    media_image2.png
    Greyscale
. 
	In summary, claims 22-24 and 26-27 are pending and claim 22 is under examination. Claims 23, 24, and 26 are withdrawn based on the species election and claim 27 is withdrawn based on the restriction requirement.
Claim Rejections - 35 USC § 112
The rejection of claim 25 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn based on the amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Myers (US 4377590).
The reference teaches ampicillin, see the column 1, beginning of second paragraph. The structure of ampicillin is provided below:

    PNG
    media_image3.png
    232
    592
    media_image3.png
    Greyscale
, see also the 6th species in claim 22.

    PNG
    media_image4.png
    60
    664
    media_image4.png
    Greyscale

Thus claim 22 is anticipated by Myers. 

Claim Rejections - 35 USC § 103
The rejection of claim 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole et al. (US 3528965) s withdrawn based on the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624